DETAILED ACTION
Claim Objections
Claims  objected to because of the following informalities:  Claim 14 recites “wherein number” in line 1. This should be “wherein a number”. Claim 14 recites “from number” in line 2. This should be “from a number”. Claim 15 recites “wherein number” in line 1. This should be “wherein a number”. Claim 15 recites “than number” in line 2. This should be “than a number”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5482068 of Kitahara et al., hereinafter Kitahara.
Regarding claim 1, Kitahara teaches a substrate processing apparatus (abstract, Fig 2-5 and 8) comprising: a substrate processing tank (31, Fig 2-5 or 91 Fig 8); a processing liquid supply nozzle (33 Fig 2-5, 8) provided in a lower portion within the substrate processing tank (lower portion of tank 31 Fig 2-5 or lower portion of tank 91 Fig 8), and configured to eject a processing liquid (col 4, ln 55-61); and a pressure regulating plate (52 Fig 2-5, col 4, ln 54-60 or 92 Fig 8 col 7, ln 60-65) provided between the processing liquid supply nozzle and a substrate in the substrate processing tank (Fig 2-5, 8, note substrate labeled with a “W”) having a plurality of holes through which the processing liquid flows (55-59 Fig 2-5, 8 col 5, ln 24-33) configured to adjust an inflow pressure of the processing liquid ejected from the processing liquid supply nozzle (col 5, ln 3-42), wherein the pressure regulating plate includes ribs that vertically 
Regarding claim 2, Kitahara teaches the ribs are in a lattice shape (see Fig 3 and 4 demonstrating they form rectangular areas). Further, this represents an obvious change of shape of the ribs to include repeating intersected ribs. 
Regarding claim 5, Kitahara teaches among the plurality of partitioned regions, a partitioned region on a sidewall side of the substrate processing tank has an area smaller than areas of the other partitioned regions (Fig 2-5 and 8, the partitioned regions on the outer sides (regions having holes 59 in Fig 2-5 and 8) are smaller than the central partitioned region (region having holes 55-58)).
Regarding claim 13, Kitahara teaches one partitioned region from among the plurality of partitioned regions is configured to prevent bubbles entering the one partitioned region from moving to another partitioned region from among the plurality of partitioned regions (col 8, ln 5-40).
Regarding claim 14, Kitahara teaches a number of holes in the central partitioned region (holes 55-58 Fig 2-5 and 8) is different from a number of holes in the edge regions (holes 59 Fig 4).
Regarding claim 15, Kithara teaches the number of processing liquid supply nozzles (2 of port 33, col 4, ln 54-63) is less than the number of partitioned regions (3 inner region and two outer regions  Fig 2-5 and 8).
Claims 6-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara as applied to claim 1 above, and further in view Arai (prev. presented US 6199568).
Regarding claim 6, Kitahara in view of Nobata fails to teach the chamfered portion. Addressing the same problem of supplying liquid to a tank substrate processing apparatus, Arai teaches that as an alternative to a straight walled hole (Fig 8), a chamfered hole may be used (Fig 12-17C). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the holes of the plate of Kitahara to include the chamfered shape taught by Arai because Arai teaches this is a functional alternative shape for the same purpose of controllably introducing liquid into the processing tank.
Regarding claim 7, Kitahara fails to teach a second plate to regulate flow. Arai teaches that the introduction may be done via 2 hole structures to control the flow dynamics (Fig 22-23E). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kitahara to duplicate the plate or include an additional plate because Arai teaches this provide additional flow velocity for mixing the liquid in the tank (col 13, ln 10-45).
Regarding claim 16, the combination remains as applied to claim 7 above. Arai teaches the two plates may have different shaped slits (See Fig 23C-E in which the lower (inner) slits have a chamfered shape and the upper (outer) slits). In the combination this results in the flow regulating plate (upper plate) having a different shape than the pressure regulating plate (lower plate).
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara as applied to claim 1 above, and further in view of Verhaverbeke (prev. presented US 2002/0063169).
Regarding claim 8, Kitahara teaches the apparatus includes flowing bubbles (Fig 2, bubbles flowing). In the same field of endeavor of liquid processing apparatuses (abstract), Verhaverbeke teaches that the gas and liquid may be supplied together with the use of a bubble generator (Fig 6). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kitahara to include the bubble generator because this is a functional alternative structure for the same purpose of introducing liquid and bubbles to a processing space. In the combination as taught in Verhaverbeke the bubble generator is supplied to the nozzle (of Kitahara) (Fig 6 Verhaverbeke).
Regarding claim 9 and 10, the combination remains as applied to claim 9 and 10. The bubble generator of Verhaverbeke includes an adjusting portion to adjust a diameter of the bubbles (126, 604, and 600 Fig 6) by changing the flow path area (see 604 Fig 6).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara as applied to claim 1 above, and further in view of US Patent 5503171 of Yokomizo et al., hereinafter Yokomizo.
Regarding claim 11, Kitahara fails to teach the ribs include a first rib formed along a peripheral edge of the processing liquid supply nozzle side surface of the pressure regulating plate. In the same field of endeavor of substrate processing apparatuses (abstract), Yokomizo teaches a rib formed along the peripheral edge (rib 23 Fig 3, 4, 7) of the pressure regulating plate (plate 22, Fig 3,4, 7) on the processing liquid supply nozzle size surface (Fig 3-4, side facing nozzle 17). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kitahara to include this first rib because Yokomizo teaches it prevents processing liquid (99 referred to as “washing solution) from flowing around the plate and improves the flow control and prevents undesired turbulent flow (col 8, ln 55-67).
Regarding claim 12, the combination remains as applied to claim 11 above. The plurality of holes are within an area outlined by the first rib because the first rib of the combination outlines the area of the entire plate. (see Fig 7 of Yokomizo).

Response to Arguments
Applicant's arguments filed 12/14/2021, hereinafter reply, have been fully considered but they are not persuasive. 
The arguments are moot in view of the new rejection including Kitahara that teaches the ribs protruding toward the liquid supply nozzle and forming partitioned regions having different areas.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0037698 teaches a plate with a plurality of different protrusions above a plurality of nozzles (Fig 2, see plate 152 and nozzles 142, note the protrusions shown in Fig 3B).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716   

/KARLA A MOORE/Primary Examiner, Art Unit 1716